DETAILED ACTION
Claims 1-7 are pending before the Office for review.
In the response filed December 15, 2021:
Claims 1 and 2 were amended.
Claims 5-7 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over HOSOKAWA  (U.S. Patent 5,271,185) in view of CESENA et al (U.S. Patent 6,358,133) and SATO et al (U.S. Patent 6,174,222).
With regards to claim 1, Hosokawa renders obvious a method of process a wafer (12) having a first surface and a second surface opposite the first surface, comprising the steps of: holding the second surface of the wafer (12) such that the first surface thereof is exposed; positioning a processing tool (16) including a rotational axis relative to the first surface of the wafer by adjusting an angle of the rotational axis  to the first surface of the wafer (X1, Z1, Z2, X2, Z3), after holding the second surface of the 16) including a grinding stone (16) thereby forming an outer circumferential edge portion a of a slanted surface that is inclined to the first surface so as to be progressively closer to the second surface in a direction from a central area of the wafer toward an outer circumferential edge thereof (Col. 3 lines26-36, 58-63, Col. 4 lines16-59, Col. 5 lines 28-41Col. 6 lines 19-31 Figures 1-3 discloses chamfering the edge of substrate 12 with grinding stone 16 wherein the substrate is rotated and the grinding stone 16 is moved in a Z direction and the substrate is chamfered on sides 24a, 24b, 24c wherein each side is polished individually by adjusting the rotational axis; each side is slanted towards the center of the water inwards ).
Hosokawa does not explicitly disclose a grinding stone made of abrasive grains bound together by a bounding material and after forming the slanted surface, coating the first surface of the wafer with a liquid material according to a spin coating process, thereby forming a resist film on the first surface of the wafer.
Cesena discloses a method of processing a wafer using a grinding stone made of abrasive grains bound together by a bonding material wherein the grinding stone (block) can be any shape (Col 1 lines 18-20, 27-31, Col. 2 lines 30-36, Col. 6 lines 1-6, Col. 7 lines 62-67 Col. 8 lines 1-4). As such Hosokawa as modified by Cesena renders obvious a grinding stone made of abrasive grains bound together by a bounding material.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Hosokawa to include the 
Sato discloses a method of processing a wafer comprising grinding the outer circumferential edge portion of the wafer (Col. 12 lines 10-55) to form slanted surface (Figure 9 c-d) wherein after forming the slate surface, coating a first surface of a wafer with a liquid material according to a spin coating process, thereby forming a resist film on the first surface of the wafer (Col. 15 lines 31-45).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Hosokawa to include the spin coating photoresist as rendered obvious by Sato because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired wafer processing using the teachings of Sato. MPEP 2143D
With regards to claim 4, the modified teachings of Hosokawa renders obvious wherein the processing tool includes a grinding wheel having the grinding stone (Cesena Col. 7 lines 49-67 Col. 8 lines 1-61 discloses forming a wheel and putting the abrasive mixed with bond material on the wheel).
With regards to claim 5,
With regards to claim 6, the modified teachings of Hosokawa discloses wherein an angle formed between the first surface and the slanted surface sis in the range of 15° and 25° (Sato Col. 8 lines 64-66) which renders obvious Applicant’s claimed amount of 10° to 25°. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Allowable Subject Matter
Claims 2 and 7 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 6-10 of Applicant’s response, filed December 15, 2021, with respect to 103 rejection of claims 2-3 have been fully considered and are persuasive. In particular, Applicant’s amendments and arguments have overcome the rejection of record. The 103 rejection of claims 2 and 3 has been withdrawn. 

Applicant’s arguments, see pages 6-10 of Applicant’s response, filed December 15, 2021, with respect to the rejection(s) of claim(s) 1 and 4 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HOSOKAWA  (U.S. Patent 5,271,185) in view of CESENA et al (U.S. Patent 6,358,133) and SATO et al (U.S. Patent 6,174,222).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713